ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND vy. DENMARK)

ORDER OF 29 JULY 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

ORDONNANCE DU 29 JUILLET 1991
Official citation :

Passage through the Great Belt (Finland v. Denmark),
Order of 29 July 1991, I.C.J. Reports 1991, p. 41

Mode officiel de citation :

Passage par le Grand-Belt (Finlande c. Danemark),
ordonnance du 29 juillet 1991, C.IJ. Recueil 1991, p. 41

 

Sales number 5 9 6
N° de vente :

 

 

 
29 JULY 1991
ORDER

PASSAGE THROUGH THE GREAT BELT
(FINLAND v. DENMARK)

PASSAGE PAR LE GRAND-BELT
(FINLANDE c. DANEMARK)

29 JUILLET 1991
ORDONNANCE
41

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1991

29 juillet 1991

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44 et 45, paragraphe 1,
de son Règlement,

Vu la requête déposée au Greffe de la Cour le 17 mai 1991, par laquelle
la République de Finlande a introduit une instance contre le Royaume du
Danemark au sujet d’un différend concernant le passage par le Grand-
Belt (Storebælt),

Vu l’ordonnance du 29 juillet 1991 par laquelle la Cour s’est prononcée
sur la demande en indication de mesures conservatoires présentée par la
Finlande le 23 mai 1991, et dans laquelle la Cour a déclaré notamment
qu’« il est manifestement dans l'intérêt des deux Parties de voir définitive-
ment déterminés leurs droits et obligations respectifs aussitôt que pos-
sible» et qu’«il convient que la Cour, avec la coopération des Parties,
veille à parvenir à une décision sur le fond dans les meilleurs délais » ;

Considérant que, au cours d’une réunion que le Président a tenue avec
les agents des Parties le 29 juillet 1991, les Parties sont convenues des
délais indiqués ci-dessous,

Fixe comme suit les dates d'expiration des délais pour le dépôt des
pièces de la procédure écrite:
PASSAGE PAR LE GRAND-BELT (ORDONNANCE 29 VII 91) 42

Pour le mémoire de la République de Finlande, le 30 décembre 1991;
Pour le contre-mémoire du Royaume du Danemark, le 1° juin 1992;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le vingt-neuf juillet mil neuf cent quatre-vingt-onze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique de Finlande et au Gouvernement du Royaume du Danemark.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
